            Case 2:21-cv-02885-HB Document 7 Filed 08/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAYNE SWEET,                                  :
    Plaintiff,                                 :
                                               :
               V.                              :       CIVIL ACTION NO. 21-CV-2885
                                               :
SERGEANT MILES, et al.                         :
    Defendants.                                :

                                              ORDER

       AND NOW, this 11th day of August, 2021, upon consideration of Shayne Sweet’s Motion

to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement (ECF No.

2), and pro se Complaint (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Shayne Sweet, #1131389, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Philadelphia Industrial Correctional Center or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Sweet’s inmate

account; or (b) the average monthly balance in Sweet’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden of Philadelphia Industrial

Correctional Center or other appropriate official shall calculate, collect, and forward the initial

payment assessed pursuant to this Order to the Court with a reference to the docket number for

this case. In each succeeding month when the amount in Sweet’s inmate trust fund account

exceeds $10.00, the Warden of Philadelphia Industrial Correctional Center or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s
            Case 2:21-cv-02885-HB Document 7 Filed 08/11/21 Page 2 of 2




income credited to Sweet’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Warden of Philadelphia Industrial Correctional Center.

       4.      The Complaint is DEEMED filed.

       5.      Sweet’s Complaint is DISMISSED IN PART WITH PREJUDICE AND IN

PART WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons

stated in the Court’s Memorandum as follows:

               a.     All federal constitutional claims are DISMISSED WITH PREJUDICE.

               b.     All state law claims are DISMISSED WITHOUT PREJUDICE for lack

       of subject matter jurisdiction and with leave to reassert in an appropriate state court.

       6.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:


                                              /s/ Harvey Bartle III
                                              HARVEY BARTLE III, J.
